Appeal from a judgment of the Supreme Court (McGill, J.), entered March 4, 1998 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondents finding petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule that prohibits inmates from using abusive language toward facility employees after he told a correction officer to “shut up”. We reject petitioner’s sole contention that his disciplinary hearing was not timely completed within 14 days of the writing of the misbehavior report. The 14-day period set forth in 7 NYCRR 251-5.1 (b) is calculated by excluding the day that the misbehavior report is written (see, General Construction Law § 20; Matter of Murray v Mann, 193 AD2d 1038; Matter of Afrika v Edwards, 160 AD2d 1212). Here, inasmuch as the misbehavior report was written on May 19, 1997 and the hearing was completed 14 days later on June 2, 1997, we find that the hearing was concluded in a timely fashion. Accordingly, Supreme Court correctly dismissed the petition.
Mikoll, J. P., Mercure, Crew III, White and Graffeo, JJ., concur. Ordered that the judgment is affirmed, without costs.